PER CURIAM:
This claim was submitted for decision upon the pleadings. The claimant seeks payment for medical services provided to George R. Keller who was being extradicted to West Virginia. *325A bill for medical services in the amount of $1,825.16 was included with the extradition papers.
The respondent admits the validity and amount of the claim, but further alleges that sufficient funds were not available at the close of the fiscal year in question from which the obligation could have been paid.
The Court finds that this claim should, in equity and good conscience, be paid, but an award cannot be made, based on the decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.